                                                 Case 1:20-cv-02095-AKH Document 30 Filed 01/13/21 Page 1 of 2




                      Jonathan D. Ball, Ph.D.
                      Tel 212.801.2223
                      Fax 212.805.9303
                      ballj@gtlaw.com




                      VIA ECF


                      January 13, 2020

                      Honorable Alvin K. Hellerstein
                      District Judge
                      Daniel Patrick Moynihan United States Courthouse
                      500 Pearl Street, Room 1050
                      New York, New York 10007

                      Re:                  Ameziel, Inc. v. Wiesner Products, Inc., Case No. 20-cv-02095 (AKH)

                      Dear Judge Hellerstein:

                             We represent Plaintiff Ameziel, Inc. (“Ameziel”) in this matter and write in response to
                      Defendant Wiesner Products, Inc.’s letter (ECF No. 29) claiming to provide “further comments in
                      connection with the responses to the interrogatories posed by the Court” in its December 21, 2020
                      Order (ECF No. 29). Defendant’s letter far exceeds the Court’s targeted interrogatories, which
                      seek logistical details about the publication of the Korean prior art reference. Instead, it largely re-
                      hashes the same arguments set forth in its Opposition brief. ECF No. 18.

                              Defendant’s first argument is pure semantics and grossly misleading. It takes issue with
                      Ameziel’s (and the Court’s) reference to the Korean prior art reference as a design “patent.” There
                      is no legal significance to Defendant’s preferred terminology of the Korean prior art reference as
                      a “Registered Design.” As explained in the parties’ joint submission, there is no dispute that the
                      Korean prior art reference published before the filing date of the patent in suit and qualifies as a
                      “printed publication” under 35 U.S.C. §102(a). See ECF No. 28.

                              Defendant’s next three arguments recycle arguments already made in Defendant’s
                      Opposition Brief. Ameziel has already explained why these arguments lack merit and fail to raise
                      a material issue of fact in its Reply brief. ECF No. 19. Defendant attempts again to manufacture
                      an issue of material fact purportedly based on the translation of the Korean reference. However,
                      there is nothing in the translation that alters the basic fact that the same design was already
                      disclosed.



Greenberg Traurig, LLP | Attorneys at Law
MetLife Building | 200 Park Avenue | New York, New York 10166 | T +1 212.801.9200 | F +1 212.801.6400
Albany. Amsterdam. Atlanta. Austin. Berlin. Boca Raton. Boston. Chicago. Dallas. Delaware. Denver. Fort Lauderdale. Houston. Las Vegas. London.* Los Angeles.
                                                                                 ¬


                      +                            »
Mexico City . Miami. Milan. Minneapolis. Nashville. New Jersey. New York. Northern Virginia. Orange County. Orlando. Philadelphia. Phoenix. Sacramento.
                                       ∞                                                                                                                                      ~
San Francisco. Seoul . Shanghai. Silicon Valley. Tallahassee. Tampa. Tel Aviv ^. Tokyo¤. Warsaw. Washington, D.C. West Palm Beach. Westchester County.
            ¬                                                                       +                        »                              ∞                                                                                                          ¤                         ~
Operates as: Greenberg Traurig Germany, LLP; *A separate UK registered legal entity; Greenberg Traurig, S.C.; Greenberg Traurig Santa Maria; Greenberg Traurig LLP Foreign Legal Consultant Office; ^A branch of Greenberg Traurig, P.A., Florida, USA; GT Tokyo Horitsu Jimusho; Greenberg Traurig Grzesiak sp.k.


                                                                                                                                                                                                                                                                                                    www.gtlaw.com
                   Case 1:20-cv-02095-AKH Document 30 Filed 01/13/21 Page 2 of 2

        Honorable Alvin K. Hellerstein
        January 13, 2021
        Page 2
                Defendant then argues that the Court’s request that Plaintiff provide it with a translation of
        the Korean prior art reference prevents judgment on the pleadings because it is outside of the
        pleadings. This is a transparent attempt to fabricate an issue where none exists. There is no dispute
        that the Korean prior art reference is attached to the pleadings and may be considered for Ameziel’s
        motion. Providing a translation—at the Court’s request—does not preclude the Court from
        evaluating it for purposes of Ameziel’s motion, particularly when the relevant material (i.e., the
        designs) did not require a translation.

                Defendant also claims that “Plaintiff has not identified a single case where a design patent
        has been invalidated on a motion for judgment on the pleadings.” But, courts regularly grant
        motions for judgment of the pleadings where, as here, the non-moving party’s pleadings are
        deficient and fail to raise a material issue of fact. See, e.g., Wild Bunch, SA v. Vendian Entm't, LLC,
        2018 U.S. Dist. LEXIS 35634, at *14 (S.D.N.Y. Feb. 26, 2018) (finding that a defendant’s “boilerplate
        denials … are not sufficient for purposes of defeating a Rule 12(c) motion.”). At the oral argument
        on Ameziel’s motion, Your Honor noted that Defendants’ Answer was “deficient” and indicated
        that it “would award judgment on the pleadings to plaintiff on this issue, unless you wish to
        amend.” Hr’g Tr. at 16:11-15. Defendant has chosen to decline the Court’s invitation and elected
        stand on its deficient pleadings. Under these circumstances, judgment on the pleadings is
        warranted.

        Respectfully submitted,

        /s/ Jonathan D. Ball

        Jonathan D. Ball




Greenberg Traurig, LLP | Attorneys at Law
                                                                                                           www.gtlaw.com
